Case 4:18-cv-00519-ALM Document 112 Filed 07/08/20 Page 1 of 16 PageID #: 3604




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,

               Plaintiffs,
                                                          C.A. No. 4:18-cv-00519-ALM
       v.
                                                          JURY TRIAL DEMANDED
BANK OF AMERICA, N.A.

               Defendant.



                              STIPULATED PROTECTIVE ORDER

        Before the Court is the Joint Motion for Entry of Stipulated Protective Order (Dkt. #107).

 The Court finds that the motion should be GRANTED. The Court therefore issues this

 Protective Order (the “Order”) to facilitate discovery, which, unless modified herein, shall

 remain in effect through the conclusion of this litigation. This Order shall also apply retroactively

 to all Protected Documents that have heretofore been produced in this action.

        In support of this order, the Court finds that:

 1.     Documents or information containing confidential proprietary and business information

        and/or trade secrets (“Confidential Information”) that bear significantly on the parties’

        claims or defenses is likely to be disclosed or produced during the course of discovery in

        this litigation;

 2.     The parties to this litigation assert that public dissemination and disclosure of Confidential

        Information could severely injure or damage the party disclosing or producing the

        Confidential Information and would place that party at a competitive disadvantage;

 3.     Counsel for the party or parties receiving Confidential Information are presently without

        sufficient information to accept the representation(s) made by the party or parties
Case 4:18-cv-00519-ALM Document 112 Filed 07/08/20 Page 2 of 16 PageID #: 3605



      producing Confidential Information as to the confidential, proprietary, and/or trade secret

      nature of such Confidential Information; and

4.    To protect the respective interests of the parties and to facilitate the progress of disclosure

      and discovery in this case, the following Order should issue:

      It is therefore ORDERED that:

(1)   Documents, discovery responses, or testimony (including the information contained

      therein) containing Confidential Information disclosed or produced by any party or non-

      party in this litigation other than information produced between the parties pursuant to any

      Rule 408 communications during 2018 (which are covered by a separate agreement) are

      referred to as “Protected Documents.” Except as otherwise indicated below, all documents,

      discovery    responses,   or   testimony     designated    by   the    producing    party   as

      “CONFIDENTIAL” and which are disclosed or produced to the attorneys for the other

      parties to this litigation are Protected Documents and are entitled to confidential treatment

      as described below. The obligations and proscriptions of this Order shall apply as

      appropriate not only to Protected Documents, but also to: (a) any information copied or

      extracted from Protected Documents; (b) all copies, excerpts, summaries, or compilations

      of Protected Documents; (c) any testimony, conversations, or presentations by parties or

      their counsel that might reveal Protected Documents; and (d) briefs, memoranda or other

      writings filed with the Court and exhibits thereto that contain or reflect the content of any

      such Protected Documents.

(2)   Protected Documents shall not include: (a) published advertising materials; (b) materials

      that on their face show that they have been published to the general public; or (c) documents

      that have been submitted to any governmental entity without request for confidential

      treatment.

(3)   At any time after the delivery of Protected Documents, counsel for the party or parties
Case 4:18-cv-00519-ALM Document 112 Filed 07/08/20 Page 3 of 16 PageID #: 3606



      receiving the Protected Documents may challenge the Confidential designation of all or

      any portion thereof by providing written notice thereof to counsel for the party disclosing

      or producing the Protected Documents. If the parties are unable to agree as to whether the

      confidential designation of discovery material is appropriate, the party or parties receiving

      the Protected Documents shall certify to the Court that the parties cannot reach an

      agreement as to the confidential nature of all or a portion of the Protected Documents.

      Thereafter, the party or parties disclosing or producing the Protected Documents shall have

      ten (10) days from the date of certification to file a motion for protective order with regard

      to any Protected Documents in dispute. The party or parties producing the Protected

      Documents shall have the burden of establishing that the disputed Protected Documents

      are entitled to confidential treatment. If the party or parties producing the Protected

      Documents do not timely file a motion for protective order, then the Protected Documents

      in dispute shall no longer be subject to confidential treatment as provided in this Order.

      All Protected Documents are entitled to confidential treatment pursuant to the terms of this

      Order until and unless the parties formally agree in writing to the contrary, a party fails to

      timely move for a protective order, or a contrary determination is made by the Court as to

      whether all or a portion of a Protected Document is entitled to confidential treatment.

(4)   Confidential Treatment. Protected Documents and any information contained therein shall

      not be used or shown, disseminated, copied, or in any way communicated to anyone for

      any purpose whatsoever, except as provided for below.

(5)   Protected Documents and any information contained therein shall be disclosed only to the

      following persons (“Qualified Persons”):

      a)     Outside counsel of record in this action for the party or parties receiving Protected
             Documents or any information contained therein;

      b)     Employees of such counsel (excluding experts and investigators) assigned to and
             necessary to assist such counsel in the preparation and trial of this action;
Case 4:18-cv-00519-ALM Document 112 Filed 07/08/20 Page 4 of 16 PageID #: 3607




      c)      Outside vendors, such as graphics or design services, retained by counsel for
              purposes of preparing demonstrative or other exhibits for deposition, trial, or other
              court proceedings in the action; non-technical jury or trial consulting services; and
              persons or entities that provide litigation support services such as photocopying,
              preparing exhibits or demonstrations, organizing, storing, retrieving data in any
              form or medium—provided that all the foregoing persons and entities agree to
              maintain the confidentiality of documents pursuant to this Order;

      d)      Independent experts and consultants retained by the party or parties or their counsel
              solely for the purposes of this litigation, whether or not they testify, who have
              signed Exhibit A attached to this Order, “Agreement To Be Bound By Protective
              Order,” and who have not been objected to, as provided below;

      e)      Any mediator who is assigned to hear this matter, and his or her staff, subject to
              their agreement to maintain confidentiality to the same degree as required by this
              Protective Order;

      f)      An author, signatory, or prior recipient of a Protected Document or the original
              source of a Protected Document. Such person shall be given access only to the
              specific document or information therein;

      g)      In connection with a deposition or trial, any witness who is (1) a current employee
              of the producing party of a Protected Document, (2) a former employee of the
              producing party of a Protected Document; or (3) a Rule 30(b)(6) designee of the
              producing party of a Protected Document; and

      h)      The Court.

      Protected Documents and any information contained therein shall be used solely for the

      prosecution of this litigation.

(6)   No disclosure of Protected Documents to an expert or consultant as referenced in Section

      (5)(d) shall occur until that person has signed the form attached hereto as Exhibit A, and a

      signed copy has been provided to the producing party. In addition, the following provisions

      shall apply:

      a)      The party desiring to disclose Protected Documents to the expert or consultant must
              provide at the same time that Exhibit A is furnished the following
              information: name; address; curriculum vitae; current employer; title; employment
              history for the past five (5) years; any past or present affiliation, whether on an
              employment or consulting basis, with the receiving party; a listing of cases in which
              the expert or consultant has testified at trial or by deposition within the preceding
              five years; and a listing of all patent and patent applications in which the expert or
              consultant is a named inventor or has a pecuniary interest.
Case 4:18-cv-00519-ALM Document 112 Filed 07/08/20 Page 5 of 16 PageID #: 3608



      b)     Upon receipt of a signed copy of Exhibit A, the producing party has seven (7)
             calendar days to object in writing to the proposed disclosure on the basis, e.g., that
             disclosure of its Protected Documents to the expert will result in specific business
             or economic harm to that party or that the expert is or has been involved in the
             competitive decision-making of any party. Unless otherwise agreed by the
             producing party, no Protected Documents shall be disclosed to said expert until
             after the expiration of the foregoing notice period and resolution of any objection.
             If the parties are unable to formally resolve the dispute within seven (7) calendar
             days from when the objection was made in writing, the party desiring to disclose
             Protected Documents to the expert or consultant may file a motion requesting that
             the expert be allowed access to Protected Documents. If no motion is filed, the
             expert or consultant shall not be given access to Protected Documents unless the
             parties later agree otherwise.

(7)   Outside counsel of record for the party or parties receiving Protected Documents may

      create an index of the Protected Documents and furnish it to attorneys of record

      representing or having represented parties involved in litigation involving the claims

      alleged in this suit against the party or parties disclosing or producing the Protected

      Documents. The index may only identify the document, date, author, and general subject

      matter of any Protected Document, but may not reveal the substance of any such document.

      Counsel for the party or parties receiving Protected Documents shall maintain a current log

      of the names and addresses of persons to whom the index was furnished.

(8)   The term “copy” as used herein means any photographic, mechanical, or computerized

      copy or reproduction of any document or thing, or any verbatim transcript, in whole or in

      part, of such document or thing.

(9)   To the extent that Protected Documents or information contained therein are used in

      depositions, such documents or information shall remain subject to the provisions of this

      Order, along with the transcript pages of the deposition referring to the Protected

      Documents or information contained therein. Any deposition transcript, in whole or in

      part, may be designated CONFIDENTIAL or RESTRICTED CONFIDENTIAL –

      SOURCE CODE by an appropriate statement at the time that such testimony is given or

      thereafter by notifying the other parties in writing of the portions of such testimony to be
Case 4:18-cv-00519-ALM Document 112 Filed 07/08/20 Page 6 of 16 PageID #: 3609



       so designated within fourteen (14) days from receipt of the final certified transcript. Upon

       such request, the reporter shall mark on the title page the original and all copies of the

       transcript as designated. Absent appropriate consent, deposition transcripts, in their

       entirety, shall be treated by default as CONFIDENTIAL until the expiration of the time to

       make a confidentiality designation.

(10)   Any court reporter or transcriber who reports or transcribes deposition testimony in this

       action shall agree that all “CONFIDENTIAL” information designated as such under this

       Order shall remain “CONFIDENTIAL” and shall not be disclosed by them, except

       pursuant to the terms of this Order, and that any notes or transcriptions of such deposition

       testimony (and any accompanying exhibits) will be retained by the reporter or delivered to

       counsel of record.

(11)   Nothing in this Order shall be deemed to prevent the parties from introducing any

       CONFIDENTIAL material into evidence at the trial of this Action, or from using any

       information contained in CONFIDENTIAL material at the trial of this Action, subject to any

       pretrial order issued by this Court. The party seeking to introduce Protected Documents shall,

       prior to the introduction of such Protected Documents, request that the Court seal the courtroom

       such that the only individuals allowed to remain are the Court, the jury, and any individuals

       permitted under this Order to view such Protected Documents.

(12)   Inadvertent or unintentional production of documents or information containing

       Confidential Information which are not designated “CONFIDENTIAL” shall not be

       deemed a waiver in whole or in part of a claim for confidential treatment.

(13)   Nothing in this Protective Order shall require disclosure of information that a Party

       contends is protected from disclosure by the attorney-client privilege, the work product

       immunity or other privilege, doctrine, right, or immunity. If information subject to a claim

       of attorney-client privilege, work product immunity, or other privilege, doctrine, right, or
Case 4:18-cv-00519-ALM Document 112 Filed 07/08/20 Page 7 of 16 PageID #: 3610



       immunity is nevertheless inadvertently or unintentionally produced or made available for

       inspection, such disclosure shall in no way prejudice or otherwise constitute a waiver or

       estoppel as to any such privilege, doctrine, right or immunity, or other ground for

       withholding production to which the Producing Party would otherwise be entitled to

       assert. Any Party that inadvertently produces or makes available for inspection materials

       that it believes is protected by the attorney-client privilege, work product privilege, or other

       privilege, doctrine, right, or immunity may obtain the return of those materials by promptly

       notifying the recipient(s). The Producing Party shall provide a privilege log for any

       relevant inadvertently-produced materials as soon as reasonably possible after requesting

       their return. The recipient(s) shall gather and return all copies of the assertedly-privileged

       material to the Producing Party no later than five (5) business days after receiving a request

       for their return, except for any pages containing privileged markings by the recipient, which pages

       shall instead be destroyed and certified as such by the recipient to the Producing Party. The

       recipient shall also destroy and certify such destruction within five (5) business days after

       receiving a request for return of inadvertently-produced materials all documents or parts thereof

       summarizing or otherwise disclosing the content of the inadvertently- produced material and shall

       not use such material for any purpose, including any challenge to the claim of privilege or work

       product. Notwithstanding this provision, outside litigation counsel of record are not required to

       delete information that may reside on their respective firm’s electronic back-up systems that are

       over-written in the normal course of business.

(14)   The party or parties receiving Protected Documents shall not under any circumstances sell,

       offer for sale, advertise, or publicize Protected Documents or any information contained

       therein.

(15)   After termination of this litigation, the provisions of this Order shall continue to be binding,

       except with respect to those documents and information that become a matter of public
Case 4:18-cv-00519-ALM Document 112 Filed 07/08/20 Page 8 of 16 PageID #: 3611



       record. This Court retains and shall have continuing jurisdiction over the parties and

       recipients of the Protected Documents for enforcement of the provisions of this Order

       following termination of this litigation.

(16)   The provisions of this Order shall continue to be binding after final termination of this case

       until a producing party agrees otherwise in writing or a court order otherwise directs.

       Except as otherwise herein, within sixty (60) days after the entry of a final non-appealable

       judgment or order, or the complete settlement of all claims asserted against all parties in

       this action, each party (including experts and consultants who received Protected

       Documents) shall, at the option of the producing party, either return or destroy all Protected

       Documents, including but not limited to, correspondence, memoranda, notes, and other work

       product materials, which contain or refer to any category of Protected Documents. All

       Protected Documents not embodied in physical objects and documents shall remain subject to this

       Order. Notwithstanding this provision, outside litigation counsel of record are not required to

       delete information that may reside on their respective firm’s electronic back-up systems that are

       over-written in the normal course of business. Notwithstanding the foregoing, outside counsel

       shall be entitled to maintain copies of all pleadings, motions and trial briefs (including all

       supporting and opposing papers and exhibits thereto), written discovery requests and responses

       (and exhibits thereto), emails, deposition transcripts (and exhibits thereto), trial transcripts, and

       exhibits offered or introduced into evidence at any hearing or trial, and attorney work product

       which refers or is related to any Confidential information. Any such copies that contain or

       constitute Protected Documents remain subject to this Order and shall be maintained in

       confidence by outside counsel for the party retaining the materials. Attorney work product may be

       used in subsequent litigation provided that such use does not disclose Protected Documents or

       any information contained therein. All parties that have received any such Protected Documents

       shall certify in writing that all such materials have been returned to the respective outside counsel

       of the producing party or destroyed.
Case 4:18-cv-00519-ALM Document 112 Filed 07/08/20 Page 9 of 16 PageID #: 3612



(17)   This Order shall be binding upon the parties and their attorneys, successors, executors,

       personal representatives, administrators, heirs, legal representatives, assigns, subsidiaries,

       divisions, employees, agents, independent contractors, or other persons or organizations

       over which they have control.

(18)   Patent Prosecution Bar: Absent the written consent of the producing party, any Qualified

       Person that receives any Protected Document shall not, for a period commencing upon

       receipt of such information and ending two (2) years following the termination of this

       litigation (including any appeals), engage in any Prosecution Activity (as defined below)

       related to the Technology at Issue (as defined below) on behalf of any party:

       a)     “Technology at Issue” means methods, apparatuses, or systems related to authoring
              software, testing software, network emulation, or network simulation, each in the
              field of mobile devices or any other substantially similar technological field as the
              patents-in-suit.

       b)     “Prosecution Activity” means any activity related to the preparation or prosecution
              of patent applications relating to the Technology at Issue or any motion to amend
              claims in the context of any post grant proceeding, such as Inter Partes Review.

              Nothing in this Paragraph shall prevent any attorney from sending non-confidential
              prior art to an attorney involved in patent prosecution for purposes of ensuring that
              such prior art is submitted to the U.S. Patent and Trademark Office (or any similar
              agency of a foreign government) to assist a patent applicant in complying with its
              duty of candor. Nothing in this provision shall prohibit any attorney of record in
              this litigation from discussing any aspect of this case that is reasonably necessary
              for the prosecution or defense of any claim or counterclaim in this litigation with
              his/her client.

(19)   No Party may remove, or cause to be removed, Protected Documents produced by another

       Party from the territorial boundaries of the United States of America, except that litigation

       counsel shall be permitted to travel internationally with electronic copies of Protected

       Documents on their computers, tablets, or other electronic devices. Without limitation,

       this prohibition extends to Protected Documents (including copies) in physical and

       electronic form. The viewing of Protected Documents through electronic means outside

       the territorial limits of the United States of America is similarly prohibited, subject to the
Case 4:18-cv-00519-ALM Document 112 Filed 07/08/20 Page 10 of 16 PageID #: 3613



        exception for litigation counsel set forth above. Notwithstanding this prohibition,

        Protected Documents, exclusive of material designated RESTRICTED CONFIDENTIAL

        – SOURCE CODE, and to the extent otherwise permitted by law, may be taken outside the

        territorial limits of the United States if it is reasonably necessary for a deposition in this litigation

        taken in a foreign country. The restrictions contained within this Paragraph may be amended

        through the consent of the producing party to the extent that such agreed to procedures conform

        with applicable export control laws and regulations.

 (20)   Testifying experts shall not be subject to discovery of any draft of their reports in this case

        and such draft reports, notes, outlines, or any other writings leading up to an issued report(s)

        in this litigation are exempt from discovery. In addition, all communications between

        counsel for a party and that party’s testifying expert(s) related to the content of expert

        reports are exempt from discovery, provided that this limitation on discovery does not

        permit a party to withhold any material relied upon by testifying experts solely on the

        ground that such material was provided to the expert by counsel. All materials generated

        by a testifying expert with respect to that person’s work are also exempt from discovery

        unless they identify facts, data or assumptions relied upon by the expert in forming any

        opinions in this litigation and such information is not already disclosed in the expert’s

        report.

 (21)   This Order is without prejudice to the right of any producing party to seek further or

        additional protection of any Protected Documents or to modify this Order in any way,

        including, without limitation, an order that certain matter not be produced at all.



                                        SOURCE CODE ADDENDUM

 (1)    Recognizing that this litigation may involve the inspection of confidential, highly sensitive

        Source Code, the following provisions—in addition to all other provisions of this Order—
Case 4:18-cv-00519-ALM Document 112 Filed 07/08/20 Page 11 of 16 PageID #: 3614



       shall apply:

 (2)   “Source Code” means documents or information containing or substantively relating to

       confidential, proprietary, and/or trade secret source code or technical design

       documentation, including computer code, scripts, assembly, object code, source code

       listings, and descriptions of source code, object code listings, and descriptions of object

       code, and Hardware Description Language (HDL) or Register Transfer Level (RTL) files

       that describe the hardware design of any ASIC or other chip. Documents or other materials

       that contain or substantively relate to Source Code shall bear the designation

       “RESTRICTED CONFIDENTIAL – SOURCE CODE” and shall be treated as Protected

       Documents in addition to the increased protections found below.

 (3)   Absent the express written consent of the producing party, only Qualified Persons (defined

       above) meeting the requirements of 5(a), (b), (d), (g)(1), (g)(3), or (h) shall have access to

       Source Code or a document designated RESTRICTED CONFIDENTIAL – SOURCE

       CODE.

 (4)   Whenever Source Code is produced, it need only be produced in accordance with the

       procedures below.

 (5)   Source Code shall be made available in electronic format at the offices of the producing

       party’s outside counsel of record in this action or at such other location that the parties may

       mutually agree upon.

 (6)   Source Code will be loaded on a single, standalone, non-networked personal computer that

       is password protected, maintained in a secure, locked area, and disabled from having

       external storage devices attached to it (“Source Code Computer”). The inspecting party

       may request that certain third-party software tools intended to assist in reviewing the

       Source Code be loaded onto the computer on which the Source Code will reside and the

       producing party will reasonably accommodate such requests. Absent specific agreement by the
Case 4:18-cv-00519-ALM Document 112 Filed 07/08/20 Page 12 of 16 PageID #: 3615



       producing party, use or possession of any input/output device or other electronic device (e.g.,

       USB memory stick, cameras or any camera-enabled device, CDs, floppy disk, portable hard drive,

       laptop, cellular telephones, PDA, smartphones, voice recorders, etc.) is prohibited while in the

       secured, locked area containing the Source Code Computer, and no recordable media or

       recordable devices shall be permitted into the Source Code reviewing room. All persons entering

       the locked room containing the Source Code must agree to submit to reasonable security

       measures to ensure they are not carrying any prohibited items before they will be given access to

       the locked room.

 (7)   The Source Code Computer will be made available for inspection until the close of

       discovery in this action between the hours of 8 a.m. and 6 p.m. local time on business days,

       upon reasonable written notice to the producing party, which shall not be less than five (5)

       business days in advance of the requested inspection. However, upon reasonable notice

       from the receiving party, the producing Party shall make reasonable efforts to

       accommodate the receiving party’s request for access to the stand-alone computer outside

       of normal business hours. The parties agree to cooperate in good faith such that

       maintaining the producing party’s Source Code at the offices of its outside counsel shall

       not unreasonably hinder the receiving party’s ability to efficiently and effectively conduct

       the prosecution or defense of this Action. Prior to the first inspection of any requested

       Source Code, the inspecting party shall provide fourteen (14) days notice of the Source

       Code that it wishes to inspect.

 (8)   A list of names of persons who will view the Source Code will be provided to the producing

       party in conjunction with the notice requesting inspection. The producing party shall

       provide the receiving party with information explaining how to start, log on to, and operate the

       stand-alone computer in order to access the produced Source Code on the stand-alone computer.

       The producing party will produce Source Code in computer-searchable format on the stand-alone

       computer as described above.
Case 4:18-cv-00519-ALM Document 112 Filed 07/08/20 Page 13 of 16 PageID #: 3616



 (9)    The inspecting party’s outside counsel and/or experts or consultants shall be entitled to

        take paper notes relating to the Source Code but may not copy any portion of the Source

        Code into the notes. Any notes relating to the Source Code shall bear the designation

        RESTRICTED CONFIDENTIAL – SOURCE CODE. No copies of all or any portion of

        the Source Code may leave the room in which the Source Code is inspected except as

        otherwise provided herein. Further, no other written or electronic record of the Source

        Code is permitted except as otherwise provided herein.

 (10)   The inspecting party may request a reasonable number of pages of Source Code to be

        printed on watermarked or colored pre-bates numbered paper for the purposes of case

        preparation activity. The inspecting party may not request paper copies for the purposes

        of reviewing the Source Code in the first instance. In no event may the inspecting party

        print any continuous block of Source Code that result in more than ten (10) printed pages,

        or an aggregate total of more than 250 pages during the duration of the case without prior

        written approval by the producing party. Within five (5) business days the producing party

        will provide a copy of the requested material on watermarked or colored paper bearing

        Bates numbers and the legend RESTRICTED CONFIDENTIAL – SOURCE CODE unless

        objected to, as discussed below.

 (11)   If the producing party objects that the printed portions are not reasonably necessary to any

        case preparation activity, the producing party shall make such objection known to the

        inspecting party within five (5) business days. If, after meeting and conferring, the producing

        party and the inspecting party cannot resolve the objection (where such meet- and-confer need not

        take place in person), the inspecting party may seek a Court resolution of whether the printed

        Source Code in question is reasonably necessary to any case preparation activity. Contested

        Source Code print outs need not be produced to the inspecting party until the matter is resolved

        by the Court.
Case 4:18-cv-00519-ALM Document 112 Filed 07/08/20 Page 14 of 16 PageID #: 3617



 (12)   The inspecting party shall not create a copy or reproduce Source Code in any way except

        that the inspecting party may reproduce selected excerpts of Source Code if such selected

        excepts are reasonably necessary for the purpose of any filing with the Court, the service

        of any pleading or other paper on any party, testifying expert reports, consulting expert

        written analyses, deposition exhibits as discussed below, or any draft of these documents

        (“Source Code Documents”). Source Code Documents shall be designated RESTRICTED

        CONFIDENTIAL – SOURCE CODE either (a) in their entirety, or (b) on any page

        containing quoted Source Code.

 (13)   Any document designated RESTRICTED CONFIDENTIAL – SOURCE CODE shall be

        stored only at the following locations:

        a)      The offices of outside counsel for the Receiving Party;

        b)      The offices of outside experts or consultants who have been approved to access
                Source Code;

        c)      The site where any deposition is taken;

        d)      The Court; or

        e)      Any intermediate location necessary to transport the information to a hearing, trial
                or deposition.

 (14)   Any document designated RESTRICTED CONFIDENTIAL – SOURCE CODE shall not

        be transported via mail service and shall be maintained at all times in a secure location

        under the direct control of counsel responsible for maintaining the security and confidentiality of

        the designated materials.

 (15)   The inspecting party’s outside counsel shall maintain a log of all copies of such designated

        material that are delivered by the inspecting party to any person. The log shall include the

        names of the recipients and reviewers of copies, the dates when such copies were provided,

        and the locations where the copies are stored. Within thirty (30) days after the termination

        of the case, the inspecting party must serve upon the producing party the log.
    Case 4:18-cv-00519-ALM Document 112 Filed 07/08/20 Page 15 of 16 PageID #: 3618



     (16)   All copies of any portion of the Source Code shall be returned to the producing party if

            they are no longer in use. Materials designated RESTRICTED CONFIDENTIAL –

.           SOURCE CODE that are marked as deposition exhibits shall not be provided to the court

            reporter or attached to deposition transcripts; rather, the deposition record will identify the

            exhibit by its production numbers.

            IT IS SO ORDERED.
            SIGNED this 8th day of July, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
Case 4:18-cv-00519-ALM Document 112 Filed 07/08/20 Page 16 of 16 PageID #: 3619




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,

                 Plaintiffs,
                                                     C.A. No. 4:18-cv-00519-ALM
      v.
                                                      JURY TRIAL DEMANDED
BANK OF AMERICA CORP.,

                 Defendants.



           EXHIBIT A: AGREEMENT TO BE BOUND BY PROTECTIVE ORDER


        I,                                          , acknowledge and declare that I have
 received a copy of the Protective Order (“Order”) in the above-captioned case. Having read

 and understood the terms of the Order, I agree to be bound by the terms of the Order and

 consent to the jurisdiction of said Court for the purpose of any proceeding to enforce the terms

 of the Order.


        Name of individual:
        Present occupation/job description:

        Name of Company or Firm:

        Address:


        Dated:                                             _________________________
                                                    [Signature]
